Exhibit 10.3


Amendment Dated May 5, 2010 to the Consulting Agreement
between Ford Motor Company and Edsel B. Ford II


On May 5, 2010, Ford Motor Company and Edsel B. Ford II, a director of and
consultant to the Company, agreed to amend Mr. Ford's January 1999 consulting
agreement to provide that, effective beginning with the third calendar quarter
of 2010 and for the remainder of 2010, the payment of the consulting fee of
$125,000 per calendar quarter shall be paid in cash instead of in restricted
shares of Company common stock.  For each year thereafter that the consulting
agreement remains in effect, the Company and Mr. Ford will agree prior to
December 31 of each year whether the subsequent yearly fee will be paid in cash
or restricted stock.
 
 